Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 1 of 34 PageID #: 158




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
  MARCIA A. GOMEZ,

                                     Plaintiff,
                                                                        REPORT AND
                    - against -                                      RECOMMENDATION

  NATIONAL FINANCIAL NETWORK, INC. and                               CV 20-1968 (GRB) (AKT)
  WILLIAM KATZ,

                                      Defendants.
 ----------------------------------------------------------------X
 A. KATHLEEN TOMLINSON, Magistrate Judge:

 I.      PRELIMINARY STATEMENT

         Plaintiff Marcia A. Gomez (“Plaintiff”) commenced this action pursuant to Title VII, the

 Fair Labor Standards Act (“FLSA”), the New York State Human Rights Law (“NYSHRL”), and

 New York Labor Law (“NYLL”) against Defendants National Financial Network, Inc. (“NFN”)

 and William Katz (“Katz,” together with NFN, the “Defendants”). See generally Complaint

 (“Compl.”) [DE 1]. Defendant NFN moves to dismiss Counts Three, Four, and Five of the

 Complaint pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6). See generally

 Memorandum of Law in Support of Motion to Dismiss (“Def. NFN’s Mem.”) [DE 21].

 Specifically, NFN seeks dismissal of Plaintiff’s claims arising under the FLSA and NYLL for

 failure to pay overtime and the NYLL claim for failure to provide accurate wage statements. See

 id. at 1. None of Plaintiff’s FLSA and NYLL claims are asserted against Defendant Katz.

         Plaintiff opposes NFN’s motion and contends that she should be granted leave to amend

 the Complaint. See generally Plaintiff’s Memorandum of Law in Opposition to Defendant’s

 Partial Motion to Dismiss (“Pl.’s Opp’n”) [DE 23]. Defendant NFN filed a reply. See generally
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 2 of 34 PageID #: 159




 Reply Memorandum of Law in Further Support of Motion to Dismiss (“Def. NFN’s Reply”) [DE

 21].

        The Honorable Sandra J. Feuerstein 1 referred Defendant NFN’s motion to this Court for a

 Report and Recommendation as to whether the motion should be granted. See September 28,

 2020 Electronic Order. For the reasons which follow, this Court respectfully recommends to

 Judge Brown that Defendant NFN’s motion to dismiss be GRANTED.

 II.    BACKGROUND

        A.      Factual Background

        The following factual allegations have been taken from the Complaint. All facts alleged

 by Plaintiff are assumed to be true for purposes of deciding the motion to dismiss and are

 construed in a light most favorable to Plaintiff as the non-moving party. See, e.g., Tanvir v.

 Tanzin, 894 F.3d 449, 458 (2d Cir. 2018); LaFaro v. N.Y. Cardiothoracic Grp., 570 F.3d 471,

 475 (2d Cir. 2009); McGrath v. Bayer HealthCare Pharms. Inc., 393 F. Supp. 3d 161, 166

 (E.D.N.Y. 2019); Matthews v. City of N.Y., 889 F. Supp. 2d 418, 425 (E.D.N.Y. 2012).

                1.      Events Leading to Plaintiff’s Employment with NFN

        Plaintiff, a New York resident, began working in the financial services industry in 2011

 as an insurance agent. See Compl. ¶¶ 8, 18. She received her series 7 license in 2013 and began

 working as a financial advisor. Id. ¶ 19. Defendant NFN is a New York corporation which

 maintains its principal place of business at 990 Stewart Avenue, Suite 200, Garden City, New

 York 11530. See id. ¶ 10. Defendant NFN is a prominent financial services firm that provides

 comprehensive business, personal, and corporate financial strategies. Id. ¶ 20. Plaintiff




        1
                Judge Feuerstein presided over this matter up until her untimely death, after
 which this case was reassigned to Judge Brown.
                                                  2
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 3 of 34 PageID #: 160




 interviewed for a financial advisor position at Defendant NFN in 2013, but chose to accept a job

 at a different financial company at that time. Id.

        In 2017, Michael Maresca, an Associate General Agent of Defendant NFN, contacted

 Plaintiff about a new job opening at NFN. Id. ¶ 22. Maresca remembered Plaintiff from her

 prior interview in 2013 and thought she would be a great fit for the position, which would

 involve working with Defendant Katz. Id. Maresca spoke highly of Katz’s business acumen.

 He also mentioned that Katz was planning to retire in a few years and that the position could lead

 to Plaintiff taking over Katz’s book of business upon his retirement. See id. Plaintiff then went

 to the NFN office to meet and observe Katz. Id. ¶ 24. Katz told Plaintiff about his financial

 advisor practice, that he was looking for a new hire, and that his book of business “mostly

 consisted of selling life insurance products and that he needed someone to provide clients with

 financial planning.” Id. If Katz’s clients began to trust Plaintiff’s advice, Katz said he could

 expand his business by adding a fee for Plaintiff’s consultation services. Id. At some point

 during the meeting, Katz told Plaintiff that he “‘works better’ with women” and that he had

 already interviewed two other women and one man for the job. Id. ¶ 25.

        Shortly after the interview, Defendants offered the job to Plaintiff. Id. ¶ 26. She was

 promised that Katz would mentor and groom her to take over his business when he retired and

 that she would have access to his current clientele to whom she would provide financial planning

 services. Id. The compensation package offered to Plaintiff by NFN included:

            •   “Fixed compensation of $10,000 per month that consisted of two draws.
                A draw is a ‘salary’ that an employee receives regularly . . . but is really
                an advance on future earnings. The employee receiving the draw has to
                pay back the draw once the employee “earns” the money. Ms. Gomez
                had two draws a month, one for $5,000 per month from Guardian Life
                Insurance which would be paid back from commissions she earned
                selling Guardian Life Insurance and Disability Products and one for
                $5,000 per month from Defendant NFN.” Id. ¶ 28(a).

                                                  3
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 4 of 34 PageID #: 161




            •   “Commissions based on the insurance and financial planning products
                that Ms. Gomez and Defendant Katz sold, which were to be split
                according to an agreement between her and Defendant Katz.” Id.
                ¶ 28(b).

 Regarding commissions, Plaintiff and Katz split commissions on investment and financial

 products “50/50.” Id. ¶ 31. Then as to life insurance, commissions “would be split according to

 whose client or referral it was meaning if it was an existing client of Defendant Katz, Ms. Gomez

 would receive 30%; however, if Ms. Gomez brought the client in, the split would be 50/50.” Id.

 Plaintiff chose not to pursue a signing bonus because when she inquired about one to Maresca,

 he seemed shocked that she would even ask for additional compensation. Id. ¶ 32.

 Notwithstanding that circumstance, and due to the promises made to her, Plaintiff accepted the

 position and began working for NFN on November 16, 2017 as a financial advisor. Id. ¶¶ 33-34.

 Her job was (a) to sell Guardian Life Insurance products and financial investment products to

 Katz’s clients and (b) to obtain new referrals for her and Katz. Id. ¶ 35.

                2.      Interactions between Plaintiff and Katz

        The bulk of the allegations in the Complaint pertain to several incidents in which Plaintiff

 claims to have been sexually harassed by Katz. These incidents began quickly after Plaintiff

 started working at NFN. Id. ¶ 36. Within their first few conversations, Katz showed Plaintiff a

 picture of his children and informed Plaintiff that he had been going through a divorce for the

 last two years. Id. Plaintiff’s office was located three doors down from Katz’s; however, two to

 three weeks after Plaintiff’s employment began, Katz requested that Plaintiff’s office be moved

 next to his. Id. ¶ 37. This required a far more senior employee to change offices which made

 Plaintiff uncomfortable. Id. Despite the new office arrangement, Katz constantly called Plaintiff

 into his office and “would quickly move from discussing clients to making nasty personal



                                                  4
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 5 of 34 PageID #: 162




 statements about his wife and their sex life.” Id. ¶ 38. Katz told Plaintiff that he had a girlfriend

 who had been his masseuse for many years prior to the start of their relationship. Id. ¶ 39. He

 also made self-deprecating comments about his height, weight, and age and would look at

 Plaintiff expectantly to placate him. Id. ¶ 40.

        In late November 2017, the end of the first month of Plaintiff’s employment, Katz asked

 Plaintiff to go to his house one night to review files with him. Id. ¶ 41. Based on Plaintiff’s

 prior jobs in the financial services industry, she knew this request was outside the norm. Id.

 ¶ 42. She decided to go because she did not want to seem unmotivated by refusing to work in

 the evening. Id. ¶ 43. Before she arrived, Katz asked what she wanted for dinner. Id. ¶ 44.

 When she got to his home, he was alone, ordered sushi for her, and tried to persuade her to drink

 alcohol. Id. She ate the food but declined the alcohol because she felt uncomfortable drinking

 during a work meeting. Id. The information that Katz planned to discuss with her was

 information that they had reviewed earlier when they were in the office. Id.

        At an unspecified time, Katz scheduled a last-minute appointment for Plaintiff to meet

 with a new financial planning client. Id. ¶ 46. This meeting was scheduled at the same time

 Plaintiff needed to pick up her daughter from school. Id. Katz knew that Plaintiff did not have

 anybody else to pick up her daughter and then offered to get Plaintiff’s daughter from school

 himself and take her to dance class. Id. ¶¶ 46-47. Plaintiff hesitated but said yes to Katz’s offer

 because she could not say “no” to meeting a potential new client. Id. ¶ 48.

        Shortly after the first meeting at his home, Katz asked Plaintiff to go back to his home for

 a second nighttime meeting. Id. ¶ 49. Afterwards, these nighttime work meetings at Katz’s

 home began to occur more frequently, between one and two times per week. Id. ¶ 50. Plaintiff

 claims there was never much work to be done during these meetings because the work they



                                                   5
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 6 of 34 PageID #: 163




 normally performed, which consisted of reviewing a file, could have taken them 20 minutes to

 do at the office. Id. At each of these home meetings, Katz would order dinner and ask Plaintiff

 to drink alcohol. Id. This made Plaintiff uncomfortable, but she felt she had to eat and drink

 because she was new to NFN and Katz was her boss. Id. She became concerned about Katz’s

 motives but thought he needed company to get him through his divorce. Id.

        At a mid-December 2017 meeting at his home, Katz asked Plaintiff to enter his living

 room and sit down. Id. ¶ 52. He then proceeded to tell Plaintiff how he felt about her, that she

 was beautiful, and that he wanted to have a romantic and sexual relationship with her. Id.

 Plaintiff did not reciprocate his feelings and she was horrified upon hearing Katz’s revelation.

 Id. She did not want to reject him outright because doing so could impact her job and ability to

 support her daughter and mother. Id. Unsure of what to say, Plaintiff said she needed to pick up

 her broken cell phone at a store and she rushed out of Katz’s home. Id. Throughout Plaintiff’s

 employment with NFN, she never heard of any other employees being asked to work at Katz’s

 home. Id. ¶ 51.

        After Katz confessed his feelings to Plaintiff in December 2017, he began making

 inappropriate comments to her. Id. ¶ 53. He routinely called her after work hours from his home

 and told her he was taking bubble baths while they talked. Id. ¶ 54. He told Plaintiff many

 details about his sex life and mentioned how many times per day and per week he could have

 sex. Id. ¶ 55. He also told Plaintiff stories about his girlfriend and explained that she “came onto

 him” while she was working as a masseuse and made the massages increasingly erotic. Id. ¶ 56.

 Plaintiff tried to re-direct their conversations back to work-related topics but Katz insisted on

 commenting about Plaintiff’s appearance and discussing his sex life. Id. ¶ 57. As a result,

 Plaintiff became more self-conscious and “toned down her appearance.” Id. ¶ 58. For example,



                                                   6
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 7 of 34 PageID #: 164




 instead of wearing her hair up she wore it down, and Katz looked at her unhappily and expressed

 that he was not sure if he liked her hair that way. Id. Plaintiff also wore lipstick and Katz told

 her that he did not like the color. Id. ¶ 59.

         On January 5, 2018, Katz called Plaintiff after work to inform her that he served his wife

 with divorce papers and wanted to celebrate. Id. ¶ 60. Plaintiff declined the invitation and

 encouraged Katz to celebrate with his girlfriend. Id. ¶ 61. Katz became angry and insisted on

 celebrating with Plaintiff, which made Plaintiff believe her job was in jeopardy if she did not do

 so. Id. She ultimately agreed to go and despite insisting on driving herself, Katz wanted to pick

 her up at her home and then take her to dinner. Id. When Katz arrived at Plaintiff’s home,

 Plaintiff was upstairs so her mother let him in. Id. ¶ 62. Plaintiff then came downstairs and saw

 Katz lying on her living room couch with a bottle of champagne. Id. She thought this was

 inappropriate but felt pressured to serve him the champagne. Id. She and Katz left for dinner

 after having one glass of champagne. Id.

         While at dinner, Katz again conveyed to Plaintiff that he had strong romantic feelings for

 her and told her that he planned to break up with his girlfriend. Id. ¶ 63. Plaintiff delicately

 explained to Katz that she was not romantically interested in him and that he should not break up

 with his girlfriend. She asked him to “put his feelings in a box” because they were colleagues.

 Id. ¶ 64. Reiterating that they were colleagues, Plaintiff told him she appreciated him as a boss

 and mentor. Id. Katz put his head down and said, “If that’s what you need, I’ll do that.” Id.

 After dinner, Katz drove Plaintiff home. Id. ¶ 65. When they got to her house, Plaintiff said

 goodbye to him and “went to give him a hug and a peck on the cheek goodbye as she usually did

 when they were meeting outside the office and as is customary in her culture. Id. Katz turned

 his head and kissed Plaintiff on the lips. Id. Plaintiff quickly pulled away and got out of Katz’s



                                                   7
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 8 of 34 PageID #: 165




 car. Id. He then followed Plaintiff and chased her to her front door. Id. When Plaintiff was

 looking for her keys and facing her door, Katz touched her lower back as if he was about to kiss

 Plaintiff again. Id. ¶ 66. Plaintiff pulled away from him, opened her door and closed it in his

 face. Id. This incident left Plaintiff so distraught and horrified that she felt she could not go to

 work the for the next several days. Id. ¶¶ 67-68.

        After Plaintiff returned to work, she was very formal with Katz; however, her lack of

 romantic interest in him seemed to inspire him to pursue her more aggressively and also to

 sexually harass her. Id. ¶ 69. Katz began to call Plaintiff “Mrs. Katz” on the phone and when

 they had meetings in the office. Id. ¶ 70. He also continued to make inappropriate comments

 towards Plaintiff “and became more blatant about his quid pro quo offers” (i.e., if she was “with”

 someone like him, she would not have to worry about her daughter’s college tuition). Id. ¶ 71.

 Katz also told Plaintiff that he would buy her a mansion and that she would not have to worry

 about the percentages of their commission split. Id. ¶ 72.

        Later on in January 2018, NFN held its annual company gala. Id. ¶ 73. Katz told

 Plaintiff that he asked for the two of them to be seated next to each other with NFN’s CEO,

 Anthony Mazzei. Id. Plaintiff then called Maresca and told him that Katz confessed his feelings

 for her and was making her very uncomfortable. Id. ¶ 74. Maresca laughed. Plaintiff told him

 that Katz was treating her like his girlfriend or lover instead of his employee, and that she was

 concerned about sitting next to Katz at the gala. Id. ¶¶ 74-75. Maresca told Plaintiff that he

 would arrange for her to sit at a different table and quickly ended the call. Id. ¶ 76. At the gala,

 Plaintiff sat at a different table from Katz. Id. ¶¶ 77. However, Katz “behaved as if he owned

 [Plaintiff]” and repeatedly humiliated her. Id. While Plaintiff was speaking with another co-

 worker, Eric Bousilka, about ways to expand her business, Katz approached her angrily.



                                                   8
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 9 of 34 PageID #: 166




 Id. ¶ 78. He wanted to know whether Bousilka was “hitting on her,” and Plaintiff informed Katz

 that they were discussing work opportunities. Id.

        Plaintiff was scheduled to have surgery in Colombia in February 2018. Id. ¶ 80.

 Throughout the month prior to her surgery, Katz told Plaintiff that he was worried about her

 going there alone. Id. ¶ 81. Katz called and demanded to go to Colombia with her because he

 would be unable to work if he was worried about her safety and because he wanted to protect

 her. Id. ¶ 82. After Plaintiff told him no, Katz said Plaintiff’s career could be compromised if

 she left for two weeks because she would miss many meetings and potential business. Id.

 Plaintiff hung up the phone and then called her friend Natasha to express her concerns about

 Katz’s demand to accompany her to Colombia and fears of losing her job. Id. ¶¶ 83-84. After

 speaking to Natasha, Plaintiff called Maresca again to inform him that Katz demanded to go to

 Colombia with her and to express her concerns about being alone with Katz for two weeks in

 another country. Id. ¶ 85. Maresca laughed in response. Id. Knowing Maresca was not going to

 help her handle this situation, if Plaintiff wanted to keep her job, she “was absolutely stuck with

 Defendant Katz traveling to Columbia.” Id. ¶ 86. Plaintiff was able to convince Katz to shorten

 his stay in Colombia to a weekend instead of two weeks. Id.

        Ultimately, Katz did not go to Colombia but insisted on picking up Plaintiff’s daughter

 from school and driving her to dance class while Plaintiff was away. Id. ¶¶ 88-89. Plaintiff

 allowed Katz to do so on the days her brother could not pick up her daughter. Id. ¶ 89. When

 Plaintiff told Katz he could help with this, he called her “Mrs. Katz” again. Id. While Plaintiff

 was in Colombia, Katz tried to take Plaintiff’s mother to dinner and to the supermarket, but

 Plaintiff’s family said that was unnecessary. Id. ¶¶ 91-92. Plaintiff told Katz that she did not

 need to be picked up at the airport when she returned on February 22, 2018. Id. ¶ 93. However,



                                                  9
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 10 of 34 PageID #: 167




  Katz hired a limousine, picked up Plaintiff’s daughter at Plaintiff’s home, and then took the limo

  to meet Plaintiff at the airport. Id.

          Two days later, on February 24, 2018, Katz asked Plaintiff to go to his home for another

  work meeting. Id. ¶ 94. Figuring Katz would not act inappropriately in front of her mother or

  daughter, Plaintiff insisted that Katz go to Plaintiff’s home instead. Id. Katz agreed. Id. When

  he got there, he sat on the couch in the living room and made himself at home. Id. ¶ 95. After

  Katz and Plaintiff finished working, he stayed at Plaintiff’s house for an extra hour and a half

  watching television. Id.

          Katz then “behave[ed] like a jealous husband” after Bousilka called Plaintiff to schedule

  a business dinner while he was in New York. Id. ¶¶ 96, 98. After Bousilka and Plaintiff spoke

  on the phone, she wrote in the work calendar she shared with Katz “Dinner with EB” on

  March 12, 2018. Id. ¶ 96. The day after the dinner, Bousilka called Plaintiff to tell her that Katz

  called him. Id. ¶ 97. Bousilka informed Plaintiff of Katz’s call to him because Plaintiff had

  expressed her concerns about the relationship with Katz to Bousilka at the gala. Id. Katz called

  Bousilka to confirm whether he had dinner with Plaintiff the previous night and to ask how

  Bousilka could “control” her. Id.

          Plaintiff was overwhelmed and asked Katz if they could meet at a local restaurant to talk.

  Id. ¶ 99. At the restaurant, she asked Katz if he had spoken to other people at NFN about her.

  Id. Katz admitted to speaking to Bousilka and to asking him for advice on how to control

  Plaintiff. Id. Plaintiff told Katz they could no longer work together “in the same manner.” Id.

  He started to cry and then left the restaurant. Id. After Plaintiff left the restaurant, she called

  Maresca to tell him that she could no longer work with Katz because of the sexual harassment to

  which he subjected her. Id. ¶ 100. She told Maresca that the situation was anxiety-inducing but



                                                    10
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 11 of 34 PageID #: 168




  Maresca ignored her sexual harassment report again. Id. Maresca said it was unfortunate that

  Plaintiff could not work with Katz anymore because their relationship was successful,

  businesswise. Id. Maresca told Plaintiff to “let [him] know what happens.” Id.

                 3.      Retaliation against Plaintiff

         Shortly after Plaintiff told Katz that she wanted to end their daily working relationship,

  she received a voicemail from the company that provided the financial planning software

  Plaintiff used. Id. ¶ 102. The company received notice that the credit card used to pay for the

  software was being used illegally, and, therefore, the software was cancelled. Id. Katz and

  Plaintiff also shared many clients together and Katz began to schedule meetings with these

  mutual clients at times he knew Plaintiff would be unavailable. Id. ¶ 103. He also did not

  inform Plaintiff of these meetings until a few minutes before they were scheduled to start. Id.

  Plaintiff then called the company in charge of commissions and learned that Katz “shifted their

  commission split for many categories from her receiving about 30% commission to 1%

  commission.” Id. ¶ 104. Katz also reassigned one of Plaintiff’s clients to another financial

  advisor at NFN, even though Plaintiff already had the client sign an investment proposal. Id.

  ¶¶ 105-06.

                 4.      Plaintiff’s Meeting with CEO Mazzei

         In April 2018, Maresca held a meeting with Plaintiff, Katz, and CEO Mazzei to resolve

  the situation between Plaintiff and Katz. Id. ¶ 107. Maresca’s only suggestion to resolve the

  problem was to move Plaintiff out of the office next to Katz. Id. ¶ 108. Plaintiff reported the

  acts of retaliation against her, particularly the commission split change and Katz’s taking clients

  away from her. Id. ¶ 110. Neither Maresca nor CEO Mazzei expressed concern about the acts of

  retaliation nor did they admonish Katz for his behavior or insist that Plaintiff be treated fairly.



                                                    11
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 12 of 34 PageID #: 169




  Id. ¶¶ 109-110. Plaintiff’s complaints did not cause a formal investigation to be undertaken at

  NFN. Id. ¶ 111. She was given no help to reestablish herself and she was cut off from support

  staff because the staff she used worked for Katz. Id. ¶ 112. She was shunned by co-workers and

  lost many clients to reassignment. Meanwhile, Katz’s business continued to be successful. Id.

  ¶¶ 112-13.

                 5.     Plaintiff’s Formal Complaint of Sexual Harassment and
                        the Resulting Investigation by NFN’s Outside Counsel

         On June 12, 2018, Plaintiff contacted NFN’s Director of Operations, Veronica Chang, to

  make a formal complaint of sexual harassment against Katz. Id. ¶ 114. Plaintiff told Director

  Chang that Katz called Plaintiff “Mrs. Katz,” kissed her, and insisted she go to his home after

  hours to work. Id. ¶ 115. Director Chang told Plaintiff that she “thought that it was mutual.” Id.

  After Plaintiff said it was not, Director Chang challenged Plaintiff by mentioning that Katz

  picked up Plaintiff’s daughter from dance class sometimes. Id. Director Chang informed

  Plaintiff that NFN’s outside counsel would contact Plaintiff to schedule an interview. Id. ¶ 118.

  Director Chang then asked Plaintiff to sign a “retransition” agreement to govern the separation of

  Plaintiff and Katz’s business relationship. Id. ¶ 116. The agreement provided that NFN would

  continue to pay Plaintiff, but that her entire draw had to be paid back in full to NFN by February

  2019. Id. The agreement did not provide compensation to assist Plaintiff in her transition from

  working alongside a successful producer to working on her own. Id. The agreement also

  required that any potential business from Katz’s current clients had to be referred back to him.

  Id. Plaintiff could not believe that she was being asked to sign “such an inequitable and one-

  sided agreement.” Id. That same month, Plaintiff did not receive her regular draw on her pay

  date and she thought this was an attempt by Director Chang and NFN to coerce her into signing

  the retransition agreement. Id. ¶ 117.

                                                  12
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 13 of 34 PageID #: 170




         When Plaintiff was interviewed by NFN’s outside counsel, she provided them with a list

  of witnesses including her family members, her friend Natasha, and Bousilka. Id. ¶ 122. She

  also “reported extensive details about the egregious sexual harassment she had endured,

  including details about Defendant Katz’s quid pro quo offers to support her and her daughter if

  she engaged in a romantic/sexual relationship with him.” Id. ¶ 121. However, none of these

  details were written in the final report nor were key witnesses such as Bousilka interviewed.

  Id. ¶¶ 121, 124. Although the final report confirmed that Katz kissed or attempted to kiss

  Plaintiff, the report concluded that Plaintiff was not subjected to a hostile work environment and

  that there was no unlawful harassment or retaliation. Id. ¶ 123. The report recommended that

  Katz receive one-on-one in-person workplace harassment training and that he refrain from

  conducting work meetings at his home. Id. ¶ 125.

                 6.     Events following the Outside Counsel Investigation

         At no point did NFN pair Plaintiff with another senior financial advisor. Id. ¶ 128. She

  began to struggle financially due to the Defendants’ actions and to suffer from extreme anxiety.

  Id. ¶¶ 127, 129. Throughout the Summer and Fall of 2018, Plaintiff tried as best as she could to

  work despite the difficulties she had facing and working with her colleagues “after it became

  clear that . . . NFN adopted and promoted the idea of a consensual relationship gone bad.”

  Id. ¶ 129. In November 2018, Plaintiff emailed Maresca with a psychologist’s note and

  requested the reasonable accommodation of working remotely due to her anxiety. Id. ¶ 130.

  Nobody from NFN ever contacted Plaintiff about her accommodation request. Id. ¶ 131.

  Plaintiff collected the rest of her draw but has had no income since the expiration of her draw.

  Id. ¶ 132. She has earned no commissions since March 2018 and NFN has demanded that she

  pay back the balance of her draw. Id. The amount of the balance is not alleged.



                                                  13
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 14 of 34 PageID #: 171




         In September 2019, without first contacting Plaintiff, NFN packed up her office

  belongings and sent them to her brother’s house. Id. ¶ 134. As of the filing of the Complaint,

  Plaintiff is still employed by NFN but earns no income, has no sales, no commissions, and no

  support from NFN. Id. ¶ 135.

                 7.     NFN’s Failure to Pay Plaintiff Overtime Compensation

         Lastly, the Complaint alleges that from November 2017 to March 2018, Plaintiff

  “regularly worked over 40 hours each week” and “typically worked 60 hours a week.”

  Id. ¶¶ 136-37. Plaintiff alleges that she was “misclassified . . . as exempt from overtime laws and

  instead paid . . . a bimonthly draw that she would have to repay,” which did not pay her

  “premium overtime pay for all hours she worked over 40 per week.” Id. ¶¶ 142-43. She also

  alleges that Defendants failed to keep accurate records of the hours she worked and failed to

  provide her with “an accurate statement of wages listing hours worked, rates paid, gross wages,

  allowances and deductions taken, and net wages paid for each workweek.” Id. ¶¶ 144-45.

         B.      Procedural Background

         Plaintiff filed a Charge of Discrimination with the Equal Employment Opportunity

  Commission (“EEOC”) on March 20, 2019. See Compl. ¶ 7. She received a Notice of Right to

  Sue on February 3, 2020. Id. The instant case was commenced on April 29, 2020 with the filing

  of the Complaint. See generally id. The Complaint asserts five causes of action: (1) gender

  discrimination pursuant to Title VII and the NYSHRL against NFN; (2) retaliation pursuant to

  the NYSHRL against Katz; (3) failure to pay overtime pursuant to the FLSA against NFN; (4)

  failure to pay overtime pursuant to the NYLL against NFN; and (5) failure to provide accurate

  wage statements pursuant to the NYLL against NFN. See id. ¶¶146 -79. On September 25,

  2020, Defendant NFN filed a motion to dismiss Counts Three, Four, and Five of the Complaint



                                                  14
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 15 of 34 PageID #: 172




  which pertained to Plaintiff’s claims of FLSA and NYLL violations. See Def. NFN’s Mem. at 1.

  On September 28, 2020, NFN’s motion to dismiss was referred to this Court for a Report and

  Recommendation. See September 28, 2020 Electronic Order.

         C.      The Parties’ Positions

                 1.      NFN’s Motion

         First, NFN argues that Plaintiff’s claims which are brought under the FLSA and NYLL

  must fail because Plaintiff has not alleged that NFN is her “employer” as defined by those two

  statutes. See Def. NFN’s Mem. at 4-7. In support of this argument, NFN cites the “Field

  Representative Agreement” (the “FR Agreement”) which Plaintiff signed with the Guardian Life

  Insurance Company of America on October 29, 2017. See id. at 2, 5-6. The FR Agreement was

  not attached as an exhibit to the Complaint, but NFN claims that the Agreement is integral to it.

  Id. at 5. Specifically, NFN argues that the Agreement demonstrates that Plaintiff contracted with

  Guardian on a “full-time basis” and that Guardian paid her, thus making Guardian the Plaintiff’s

  employer. Id. at 6. Alternatively, NFN argues that the Complaint is “devoid of meaningful

  allegations that NFN was Plaintiff’s ‘employer’ under the FLSA or the NYLL. Id.

         Next, even if the Court were to find that Plaintiff adequately alleged NFN to be her

  “employer,” NFN argues that Plaintiff is exempt from overtime compensation under both the

  FLSA and NYLL as a highly compensated employee. Id. at 7. NFN draws the Court’s attention

  to Plaintiff’s allegation which provides that she earned compensation of $10,000 per month.

  Id. at 8 (citing Compl. ¶ 28). NFN then argues that Plaintiff’s position as a financial advisor and

  the duties she performed likewise render her exempt pursuant to the highly compensated

  employee exemption. Id. at 9-10.




                                                  15
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 16 of 34 PageID #: 173




         According to NFN, Plaintiff’s claims for overtime compensation lack factual specificity.

  Id. at 11-13. NFN submits that the Complaint “is precisely the kind of threadbare complaint that

  fails to state a plausible claim for overtime compensation under the Second Circuit’s pleading

  standards.” Id. at 12. NFN maintains that the Complaint does not provide sufficient detail about

  the length and frequency of Plaintiff’s unpaid work to support an inference that she worked more

  than 40 hours in a given week. Id. Lastly, NFN argues that Plaintiff should not be granted leave

  to amend the Complaint because “no amendment could cure the fact that NFN was not Plaintiff’s

  ‘employer’ under the FLSA or the NYLL or the fact that Plaintiff was exempt from overtime

  compensation.” Id. at 13.

                 2.     Plaintiff’s Opposition

         At the outset, Plaintiff contends that the FR Agreement is not integral to the Complaint

  and should not be considered by the Court in ruling on the motion to dismiss. See Pl.’s Opp’n at

  1-3. Plaintiff then argues that NFN was her “employer” under the FLSA and NYLL because

  NFN hired and constructively terminated her, had full control of her compensation, and

  determined the conditions of her employment, i.e., where her office was located. Id. at 4-5.

  Next, Plaintiff asserts that she is a non-exempt employee pursuant to the FLSA and NYLL based

  upon three allegations in the Complaint: (1) Plaintiff’s primary duty was to sell Guardian Life

  Insurance products to current and new clients of NFN; (2) Plaintiff did not exercise discretion or

  independent judgment as to matters of significance at NFN; and (3) Defendants misclassified

  Plaintiff as exempt from overtime laws and paid her a bimonthly set draw that she would have to

  repay. See id at 5-7 (citing Compl. ¶¶ 138, 140, 142).

         Plaintiff opposes NFN’s argument that she is a “highly compensated” employee.

  Plaintiff’s recoverable draw was deducted from her commissions and therefore she does not meet



                                                  16
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 17 of 34 PageID #: 174




  the salary basis test. Id. at 7. Plaintiff then notes that “[i]t has been hotly contested in litigation

  whether financial advisors are entitled to overtime” and that her claims should be permitted to

  proceed to discovery. Id. at 8. Further, Plaintiff maintains that the Complaint sufficiently pleads

  that she worked in excess of 40 hours per week. Id. at 9 (citing Compl. ¶¶ 136-37).

          Finally, and as an alternative form of relief should the Court grant NFN’s motion to

  dismiss, Plaintiff requests leave to amend the Complaint. See id. at 10. In support of this

  request, Plaintiff states that she “has within her possession additional documents and facts which

  can be plead to prove that Defendant NFN is her employer, such as the transition agreement.

  Plaintiff can also provide additional documents and facts to prove that she is non-exempt from

  overtime and Plaintiff can plead with more specificity and provide documents regarding hours

  she worked over 40 per workweek.” Id. at 10. The Court notes that no proposed amended

  pleading was attached to Plaintiff’s opposition.

                  3.      NFN’s Reply

          To the extent that Plaintiff cites paragraphs 136 and 137 of the Complaint to demonstrate

  plausible claims for overtime compensation, NFN contends that those allegations are insufficient

  as a matter of law because they do not provide the requisite detail about the length and frequency

  of Plaintiff’s unpaid work. See Def. NFN’s Reply at 2-4. NFN then argues that the FR

  Agreement is integral to the Complaint and should be considered by the Court because there are

  allegations in the Complaint which rely heavily on the terms and effect of the FR Agreement. Id.

  at 4-5. In particular, NFN contends that the allegations concerning Plaintiff’s relationship with

  Guardian, her work selling Guardian products, and her compensation arrangement with Guardian

  warrant the Court’s consideration of the Agreement. Id. at 5.




                                                     17
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 18 of 34 PageID #: 175




         NFN then addresses Plaintiff’s arguments regarding the application of the highly

  compensated employee exemption. See id. at 6-8. Although Plaintiff argues that “recoverable

  draw” compensation does not meet the salary basis test, NFN submits that Plaintiff

  mischaracterized the one district court opinion she relies upon in support of that argument. See

  id. at 6. Notwithstanding this factor, NFN contends that the Complaint alleges Plaintiff was paid

  a salary, and that her compensation was paid as a regular and predetermined amount. Id. NFN

  then reiterates its argument that the duties Plaintiff carried out as a financial advisor demonstrate

  that she meets the exempt duties prong of the highly compensated employee exemption.

  Id. at 7-8. Ultimately, NFN argues that leave to amend the Complaint would be futile because no

  amendment could cure the fact that NFN was not Plaintiff’s employer nor the fact that Plaintiff is

  exempt from overtime compensation. Id. at 9.

  III.   STANDARD OF REVIEW

         In deciding a motion to dismiss pursuant to Rule 12(b)(6), the Court must liberally

  construe the claims, accept all factual allegations in the complaint as true, and draw all

  reasonable inferences in favor of the plaintiff. See Aegis Ins. Servs., Inc. v. 7 World Trade Co.,

  L.P., 737 F.3d 166, 176 (2d Cir. 2013) (quotations and citation omitted); Grullon v. City of New

  Haven, 720 F.3d 133, 139 (2d Cir. 2013). The plaintiff must satisfy “a flexible ‘plausibility

  standard.’” Iqbal v. Hasty, 490 F.3d 143, 157 (2d Cir. 2007), rev'd on other grounds sub

  nom. Ashcroft v. Iqbal, 556 U.S. 662 (2009). “[O]nce a claim has been stated adequately, it may

  be supported by showing any set of facts consistent with the allegations in the complaint.” Bell

  Atl. Corp. v. Twombly, 550 U.S. 544, 546 (2007). The Court, therefore, does not require

  “heightened fact pleading of specifics, but only enough facts to state a claim to relief that is

  plausible on its face.” Id. at 570; see also Operating Local 649 Annuity Trust Fund v. Smith



                                                   18
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 19 of 34 PageID #: 176




  Barney Fund Mgmt. LLC, 595 F.3d 86, 91 (2d Cir. 2010) (holding that a complaint must set forth

  “a plausible set of facts sufficient ‘to raise a right to relief above the speculative level.’”)

  (quoting Twombly, 550 U.S. at 555).

          The Supreme Court clarified the appropriate pleading standard in Ashcroft v. Iqbal, 556

  U.S. 662 (2009), in which the court set forth a two-pronged approach to be utilized in analyzing

  a motion to dismiss. District courts are to first “identify [ ] pleadings that, because they are no

  more than conclusions, are not entitled to the assumption of truth.” Id. at 679; see also id. at 678

  (“A pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

  cause of action will not do.’”) (quoting Twombly, 550 U.S. at 555). Though “legal conclusions

  can provide the framework of a complaint, they must be supported by factual allegations.” Id.

  Second, if a complaint contains “well-pleaded factual allegations, a court should assume their

  veracity and then determine whether they plausibly give rise to an entitlement to relief.” Id. “A

  claim has facial plausibility when the plaintiff pleads factual content that allows the court to

  draw the reasonable inference that the defendant is liable for the misconduct alleged. The

  plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer

  possibility that a [d]efendant has acted unlawfully.” Id. at 678 (citing Twombly, 550 U.S. at 556-

  57) (internal citations omitted).

         In adjudicating a Rule 12(b)(6) motion to dismiss, the Court must limit itself to facts

  alleged in the complaint, which are accepted as true; to documents attached to the complaint as

  exhibits or incorporated in the complaint by reference; to matters of which judicial notice may be

  taken; or to documents whose terms and effect are relied upon heavily in the complaint and, thus,

  are rendered “integral” to the complaint. Chambers v. Time Warner, Inc., 282 F.3d 147, 152–53

  (2d Cir. 2002); see also ASARCO LLC v. Goodwin, 756 F.3d 191, 198 (2d Cir. 2014).



                                                     19
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 20 of 34 PageID #: 177




  IV.    DISCUSSION

        A.       Plaintiff’s Overtime Compensation Claims

                 1.      Applicable Law

         To adequately plead a claim for overtime wages under the FLSA, a plaintiff-employee

  must allege the following facts regarding his/her relationship with an alleged employer-

  defendant: “(1) the Defendant is an enterprise participating in commerce or the production of

  goods for the purpose of commerce; (2) the Plaintiff is an ‘employee’ within the meaning of the

  FLSA; and (3) the employment relationship is not exempted from the FLSA.” Rodriguez v.

  Ridge Pizza Inc., No. CV 16-254, 2018 WL 1335358, at *5 (E.D.N.Y. Mar. 15, 2018) (quoting

  Garcia v. Badnya, No. 13-CV-4021, 2014 WL 4728287, at *5 (E.D.N.Y. 2014)). A plaintiff-

  employee must also sufficiently allege “40 hours of work in a given workweek as well as some

  uncompensated time in excess of the 40 hours.” Id. (quoting Lundy v. Catholic Health Sys. of

  Long Island, Inc., 711 F.3d 106, 114 (2d Cir. 2013)).

        As to the first element, i.e., whether the defendant is an enterprise engaged in commerce

  or in the production of goods for commerce, the defendant is an “enterprise” where it

                 has employees engaged in commerce or in the production of goods
                 for commerce, or that has employees handling, selling, or otherwise
                 working on goods or materials that have been moved in or produced
                 for commerce by any person; and . . . whose annual gross volume of
                 sales made or business done is not less than $500,000.

  29 U.S.C. § 203(s)(1)(A).

         With respect to the second element of an FLSA overtime claim, courts examine the

  “economic realities” of a working relationship to determine whether a plaintiff is an employee

  under the FLSA. See Rojas v. Splendor Landscape Designs Ltd., 268 F. Supp. 3d 405, 410

  (E.D.N.Y. 2017) (citing Irizarry v. Catsimatidis, 722 F.3d 99, 104 (2d Cir. 2013)). Courts look

  to the following factors to determine the economic realities of a plaintiff’s circumstance:
                                                  20
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 21 of 34 PageID #: 178




                 (1) the degree of control exercised by the employer over the
                 workers, (2) the workers’ opportunity for profit or loss and their
                 investment in the business, (3) the degree of skill and independent
                 initiative required to perform the work, (4) the permanence or
                 duration of the working relationship, and (5) the extent to which the
                 work is an integral part of the employer's business.
  Rodriguez, 2018 WL 1335358, at *6 (citing Tackie v. Keff Enter., No. 14-CV-2074, 2014 WL

  4626229, at *2 (S.D.N.Y. Sept. 16, 2014)). No one of these factors is dispositive. Id. In

  evaluating these factors, “[t]he ultimate concern is whether, as a matter of economic reality, the

  workers depend upon someone else’s business for the opportunity to render service or are in

  business for themselves.” Id. (quoting Tackie, 2014 WL 4626229, at *2).

         Lastly, as to the third element, the FLSA exempts certain categories of employees from

  the time-and-a-half overtime requirement. Relevant here, one of these exemptions is the “highly

  compensated employees” (“HCE”) exemption. Tilchen v. Cemd Elevator Corp., No. 17 CIV. 51,

  2019 WL 4640184, at *4 (S.D.N.Y. Sept. 24, 2019) (citing 29 C.F.R. § 510.601), appeal

  withdrawn, 2020 WL 1907542 (2d Cir. Feb. 12, 2020). To qualify for the HCE exemption, an

  employee must: (1) have total annual compensation of at least $107,432; (2) “customarily and

  regularly perform[] any one or more of the exempt duties or responsibilities of an executive,

  administrative, or professional employee”; and (3) have a primary duty including the

  performance of office or non-manual work. See 29 C.F.R. § 506(a)(1), (d); Bellone v. Kraft

  Power Corp., No. 15-CV-3168, 2016 WL 2992126, at *4 (E.D.N.Y. May 23, 2016). “On a

  motion to dismiss, a defendant bears the burden of establishing that, on the face of the complaint,

  the plaintiff was an exempt employee.” Granda v. Trujillo, No. 18 CIV. 3949, 2019 WL

  367983, at *8 (S.D.N.Y. Jan. 30, 2019) (citing Chen v. Major League Baseball, 6 F. Supp. 3d

  449, 454 (S.D.N.Y. 2014)).




                                                  21
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 22 of 34 PageID #: 179




                 2.      Application

         Defendant NFN’s argument is three-fold: (1) NFN is not Plaintiff’s “employer”; (2)

  Plaintiff is exempt from overtime compensation as a “highly compensated employee”; and (3)

  Plaintiff has failed to plausibly allege that she worked 40 hours per week as well as time she was

  not compensated for in excess of those 40 hours. 2 The Court will address each of Defendant’s

  arguments in turn.

                         a.     Whether NFN is Plaintiff’s “Employer”

                                i.      The FR Agreement

         NFN first argues that it is not Plaintiff’s employer because the FR Agreement provides

  that Guardian contracted with Plaintiff on a full-time basis and would pay Plaintiff a salary,

  incentive compensation, and commissions. See Def. NFN’s Mem. at 5-6. Without explicitly

  saying so, it appears that Defendant NFN is arguing that Guardian is Plaintiff’s employer for

  purposes of the FLSA. Notwithstanding, although the FR Agreement is not attached as an

  exhibit to the Complaint, NFN requests that the Court consider the document because it is

  integral to the Complaint. Id. Plaintiff on the other hand contends that the FR Agreement is not

  integral to the pleading. See Pl.’s Opp’n at 1-2.

         A document is integral to the complaint where the plaintiff (1) has actual notice of the

  document and its information and (2) has “relied upon the[] documents in framing the

  complaint.” McLennon v. City of New York, 171 F. Supp. 3d 69, 89 (E.D.N.Y. 2016) (citing

  Chambers, 282 F.3d at 153)). Defendant argues that the FR Agreement is the “core contractual

  document underlying Plaintiff’s relationship with Guardian” and that the Complaint “contains




         2
                 Defendant NFN has not argued that Plaintiff has failed to plausibly allege the first
  element of an FLSA overtime claim.
                                                  22
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 23 of 34 PageID #: 180




  extensive allegations concerning Plaintiff’s relationship with Guardian and her work selling

  Guardian products.” See Def. NFN’s Mem. at 5. Pursuant to the FR Agreement, which is

  located at DE 20-3, Guardian agreed to pay Plaintiff a salary of $3,000 per month, payable in

  equal installments two times per month. See Guardian Field Representative Agreement (“FR

  Agreement”) [DE 20-3] at ¶ 4. The FR Agreement also provides that Plaintiff would be paid

  “any incentive compensation earned and payable to [her] according to the Field Representative

  Plan” as well as commission payments as per the Field Representative Plan for individual

  annuity business. Id. at ¶¶ 5-6. 3

         The Guardian compensation scheme as set forth in the terms of the FR Agreement is

  different from the terms of compensation that Defendant NFN and Plaintiff agreed to as per the

  Complaint, which provided for “[f]ixed compensation of $10,000 per month that consisted of

  two draws.” See Compl. ¶ 28(a). Although one of those draws was for $5,000 per month from

  Guardian, Plaintiff received a second $5,000 draw per month from Defendant NFN. Id. In

  addition to those two draws, Plaintiff also received commissions for the “insurance and financial

  planning products” that she sold. Id. ¶ 28(b). This indicates to the Court that Plaintiff received

  commissions not only for life insurance products such as those provided by Guardian, but for

  other financial products as well. While Guardian may have provided some portion of Plaintiff’s

  overall compensation, it was purportedly not the Plaintiff’s only source of income. Moreover,

  although the FR Agreement may be relevant to Plaintiff’s allegations, the relevancy of the

  contents of a document not incorporated into a complaint is not enough for the document to be

  deemed “integral” for purposes of a motion to dismiss. See McLennon, 171 F. Supp. 3d at 89

  (“[A] document is not ‘integral’ simply because its contents are highly relevant to a plaintiff’s



         3
                   The Court was not provided with the “Field Representative Plan.”
                                                   23
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 24 of 34 PageID #: 181




  allegations, but only when it is clear that the plaintiff relied on the document in preparing his

  complaint.” (quoting Williams v. City of New York, No. 14-CV-5123, 2015 WL 4461716, at *2

  (S.D.N.Y. July 21, 2015)). For these reasons -- and based upon the Court’s review of the

  Complaint and FR Agreement which is between Plaintiff and Guardian, a non-party to this

  action -- it is not clear to the Court that the Plaintiff relied upon the FR Agreement in drafting the

  Complaint. See id. Thus, the Court does not find the FR Agreement integral to the Complaint

  and will not consider it for purposes of this motion to dismiss. As a result, to the extent that the

  Defendant NFN argues it is not Plaintiff’s employer based upon the FR Agreement, those

  arguments are not germane here.

                                 ii.     Economic Realities Test

         Defendant NFN next argues that Plaintiff failed to allege sufficient facts to meet the

  economic realities test in order to demonstrate that NFN is her employer. See Def. NFN’s Mem.

  at 6. “The heart of the matter is the extent to which the alleged employer possesses control over

  the worker[] in question.” Sapia v. Home Box Off., Inc., No. 18 CIV. 1317, 2018 WL 6985223,

  at *5 (S.D.N.Y. Dec. 17, 2018) (citing Herman v. RSR Sec. Serv. Ltd., 172 F.3d 132, 135 (2d Cir.

  1999)). To examine the level of control, courts consider the four Carter factors which pertain to

  “whether the alleged employer (1) had the power to hire and fire the employees, (2) supervised

  and controlled employee work schedules or conditions of employment, (3) determined the rate

  and method of payment, and (4) maintained employment records.” Irizarry v. Catsimatidis, 722

  F.3d 99, 105 (citing Carter v. Dutchess Community Coll., 735 F.2d 8, 12 (2d Cir. 1984)). Of

  note, with respect to the issue of whether the Defendant meets the economic realities test, the

  Carter factors are the sole elements discussed by the parties in their motion papers.




                                                   24
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 25 of 34 PageID #: 182




         The Complaint generally alleges that “Defendant NFN maintained control, oversight, and

  direction over” its employees, employment practices, and operations. See Compl. ¶¶ 13, 16.

  More specifically in terms of the first Carter factor, the Complaint alleges that Plaintiff was

  hired by NFN because Plaintiff (1) interviewed at NFN for a job opening at NFN and (2) was

  offered a compensation package by NFN and attempted to re-negotiate its terms prior to

  acceptance with Michael Maresca, the Associate General Agent of NFN. Id. ¶¶ 22, 24, 28, 32.

  To the extent that Plaintiff contends in her Opposition that she was also constructively

  terminated by Defendant NFN, see Pl.’s Opp’n at 23, the Complaint also states that she is

  “allegedly currently still employed by Defendant NFN . . . but for all intents and purposes has

  long been effectively terminated.” See Compl. ¶ 135.

         Regarding the second and third Carter factors, Plaintiff argues that Defendant NFN “had

  full control over her compensation and determined the conditions of her employment, including

  where her office was located.” See Pl.’s Opp’n at 4. Plaintiff does not touch upon the issue of

  Defendant NFN’s control of her work schedule in either the Complaint or her Opposition. The

  only allegations which pertain to any purported work schedule are those which describe

  instances where Defendant Katz asked Plaintiff to go to his house “after hours” to work. There

  is no indication as to when Plaintiff’s workdays began or ended, or if her day-to-day schedule

  was set by Defendant NFN. With respect to the method of payment, it is clear from the

  Complaint that Plaintiff maintains Defendant NFN determined how she was compensated, i.e.,

  the amount of the draws she received each month and the commissions she was entitled to

  receive. Lastly, as to the fourth Carter factor, the Complaint does allege, albeit sparsely, that

  “Defendant NFN maintained timekeeping, payroll and other employment practices that applied

  to [its employees, including Plaintiff].” See Compl. ¶¶ 16-17.



                                                   25
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 26 of 34 PageID #: 183




         Significantly, NFN has not specifically argued that the Plaintiff is an independent

  contractor, a type of worker not covered by the FLSA or NYLL. See Taveras v. HRV Mgmt.,

  Inc., No. 17-CV-5211, 2020 WL 1501777, at *5 (E.D.N.Y. Mar. 24, 2020). Realistically,

  Defendant’s arguments do not weigh in on the legal sufficiency of the Plaintiff’s allegations

  regarding the employee-employer relationship here other than to assert that the allegations are

  too “boilerplate,” “formulaic,” or “devoid of factual detail.” See Def. NFN’s Mem. at 6-7. On

  this point, Defendant NFN has not argued that Plaintiff, as a financial advisor, is “[a] skilled

  worker [who] is more likely to be an independent contractor.” See Stack v. Karr-Barth Assocs.,

  Inc., No. 18-CV-10371, 2021 WL 1063389, at *4 (S.D.N.Y. Mar. 18, 2021) (finding a financial

  planner to be an independent contractor under the FLSA based upon the individual’s level of

  expertise and experience). Nor has Defendant argued that Plaintiff does not depend upon NFN

  for business to perform her financial advising services. See Tackie, 2014 WL 4626229, at *2.

  Although Plaintiff is in part responsible for soliciting new referrals, see Compl. ¶ 35, the

  Complaint otherwise alleges that Plaintiff relied upon Defendant NFN -- and consequently

  Katz -- for clients and the tools she needed to perform her job. In light of the totality of the

  circumstances here, the Court finds that, at the motion to dismiss stage, the Complaint plausibly

  alleges an employee-employer relationship.

                         b.      Highly Compensated Employee Exemption

         The primary dispute between the parties is whether Plaintiff is exempt from the FLSA as

  a highly compensated employee. As set forth above, to qualify for the HCE exemption, an

  employee must: (1) have total annual compensation of at least $107,432; (2) customarily and

  regularly perform one or more of the exempt duties or responsibilities of an executive,




                                                   26
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 27 of 34 PageID #: 184




  administrative, or professional employee; and (3) have a primary duty including the performance

  of office or non-manual work. See 29 C.F.R. § 506(a)(1), (d); Bellone, 2016 WL 2992126, at *4.

          As to the first element, Defendant argues that the Plaintiff earned compensation of

  “$10,000 per month—i.e., $120,000 per year” which exceeds $107,432 annually. See Def.

  NFN’s Mem. at 8 (citing Compl. ¶ 28). Defendant further submits “there is no dispute that she

  earned in excess of $107,432 annually.” Id. (citing 29 C.F.R. § 541.601(a)). Plaintiff on the

  other hand submits that her “compensation was a recoverable draw, which does not meet the

  salary basis [test] as it was deducted from earned commissions.” See Pl.’s Opp’n at 4. In

  support of this argument, Plaintiff cites Sexton v. Franklin First Financial Ltd., 08 Civ. 04950,

  2009 WL 1706535, at *4 (E.D.N.Y. June 16, 2009). However, the issue of whether a

  recoverable draw meets the salary basis test was not before the court in Sexton. Rather, the court

  in Sexton was reviewing a motion for conditional certification of an FLSA collective composed

  of loan officers. See id. at *4. In its summary of the plaintiffs’ memorandum of law, the court

  stated the following:

                  According to plaintiff and opt-in plaintiffs, by paying these
                  employees on primarily a commission-only basis, with no
                  guaranteed salary, loan officers generally were not paid anything
                  unless they made a sale. Although “a few loan officers did
                  periodically receive a bi-weekly ‘draw’, this amount did not total at
                  least $455 . . . and therefore did not satisfy the salary basis test for
                  an exemption as a matter of law.” (Plaintiff's Memorandum of Law,
                  at 3; see also Plaintiff's Exh. C ¶ 6.) Moreover, plaintiff claims that
                  even assuming such draws totaled more than $455 per week, such
                  “recoverable draws” do not meet the salary basis test, as they were
                  deducted from any commissions earned. (Plaintiff's Memorandum
                  of Law, at 3–4)
  Id. (alteration in original) (internal citation omitted). Plaintiff’s citation to this portion of the

  Sexton decision is misleading and is neither authoritative nor persuasive on the question of

  whether a recoverable draw meets the salary basis test as a matter of law.


                                                     27
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 28 of 34 PageID #: 185




           Notwithstanding this misplaced reliance, the Court notes that the $10,000 in draws which

  Plaintiff received each month is composed of two $5,000 draws, one from Guardian and one

  from Defendant NFN. The Defendant has not cited a single case where the alleged employer

  combined the compensation it paid to a plaintiff with the compensation the plaintiff received

  from another source of income for purposes of demonstrating that the HCE exemption applies.

  Therefore, to the extent that Defendant argues the Plaintiff’s draws constituted her “salary,” the

  Court will only consider the $5,000 draw paid by Defendant NFN to Plaintiff. Thus, if the Court

  were to calculate Plaintiff’s annual compensation utilizing only this $5,000 draw, Plaintiff’s

  annual compensation is $60,000 -- which is far less than the $107,432 that is required pursuant to

  29 C.F.R. § 541.601(a)(1). Although the Plaintiff also received commissions, Defendant NFN

  does not argue that the amount of commissions Plaintiff received should be taken into

  consideration for purposes of the HCE exemption. For these reasons, the Court finds that the

  HCE exemption does not apply because the Defendant has not met its burden to demonstrate that

  it does. 4

                          c.       Hours in Excess of 40

           Defendant’s next basis for dismissal is that Plaintiff has not sufficiently alleged that she

  worked 40 hours in a given workweek as well as overtime in excess of those 40 hours. See Def.

  NFN’s Mem. at 10-14. In support of this argument, the Defendant cites a trio of Second Circuit

  decisions that are often relied upon when evaluating the sufficiency of pleadings for FLSA




           4
                 The Court notes Defendant NFN has not raised an argument that Plaintiff is
  exempt from the FLSA pursuant to 29 C.F.R. § 541.600 because she is “an exempt
  administrative or professional employee . . . compensated on a salary basis at a rate of not less
  than $684 per week,” $1,368 bi weekly, or $1,482 semimonthly. See 29 C.F.R. § 541.600(a)-(b).
  The only exemption that Defendant contends is applicable here is the highly compensated
  employee exemption.
                                                    28
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 29 of 34 PageID #: 186




  overtime claims. See DeJesus v. HF Mgmt. Servs., LLC, 726 F.3d 85 (2d Cir.2013); Nakahata v.

  N.Y.-Presbyterian Healthcare Sys., Inc., 723 F.3d 192 (2d Cir.2013); Lundy v. Catholic Health

  Sys. of Long Island, Inc., 711 F.3d 106 (2d Cir.2013). This Court has previously examined

  closely the pleading standards of Lundy, Nakahata, and DeJesus in Tanski v. AvalonBay

  Communities, Inc. That discussion provides a helpful context here:

                In Lundy, the Second Circuit first addressed the “degree of
                specificity needed to state an overtime claim under the FLSA.” 711
                F.3d at 114. The court in Lundy wrote that “to survive a motion to
                dismiss, Plaintiffs must allege sufficient factual matter to state a
                plausible claim that they worked compensable overtime in a
                workweek longer than 40 hours.” Id. Noting “the degree of
                specificity needed to state an overtime claim under the FLSA” was
                a question of first impression, the court provided the following
                benchmark: “in order to state a plausible FLSA overtime claim, a
                plaintiff must sufficiently allege 40 hours of work in a given
                workweek as well as some uncompensated time in excess of the 40
                hours.” See id. (citing 29 U.S.C. § 207(a)(1)). In affirming dismissal
                of the complaint, the Lundy court found “no plausible claim that
                [the] FLSA was violated, because Plaintiffs have not alleged a single
                workweek in which they worked at least 40 hours and also worked
                uncompensated time in excess of 40 hours.” Id. For example, one
                of the plaintiffs alleged that she “was ‘typically’ scheduled to work
                three shifts per week, totaling 37.5 hours.” Id. Although the plaintiff
                had alleged that she “occasionally” worked in excess of forty hours,
                “how occasionally or how long, she does not say; nor does she say
                that she was denied overtime pay in any such particular week.” Id.
                at 114–15. Another plaintiff similarly failed to allege “that she was
                denied overtime pay in a week where she worked ... additional
                shifts.” Id. at 115. The Second Circuit explained that allegations
                regarding “typical” practices fall short of the requisite specificity
                because such claims “invite[ ] speculation” as to whether the
                plaintiff worked more than forty hours in any given week. Id. The
                Second Circuit therefore affirmed the dismissal of the plaintiffs'
                FLSA overtime claims. Id.

                In Nakahata, the Second Circuit reiterated the standard articulated
                in Lundy, affirming dismissal of overtime claims in which the
                plaintiffs “merely alleged that they were not paid for overtime hours
                worked.” 723 F.3d at 201. The Second Circuit explained that the
                plaintiffs' perfunctory allegations that they were not compensated
                for work performed during meal breaks, before and after shifts, or

                                                  29
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 30 of 34 PageID #: 187




                 during required trainings “raise the possibility that Plaintiffs were
                 undercompensated in violation of the FLSA and NYLL; however,
                 absent any allegation that Plaintiffs were scheduled to work forty
                 hours in a given week, these allegations do not state a plausible
                 claim for such relief.” Id. The court in Nakahata therefore held that
                 the “Plaintiffs failed to plead sufficient facts to make it plausible that
                 they worked uncompensated hours in excess of 40 in a given week.”
                 Id.

                 Finally, in DeJesus, the Second Circuit affirmed dismissal of a claim
                 for FLSA overtime where the plaintiff “provided less factual
                 specificity than did the plaintiffs in Lundy or Nakahata” in that
                 “[s]he did not estimate her hours in any or all weeks or provide any
                 other factual context or content.” 726 F.3d at 89. Rather, the plaintiff
                 “alleged only that in ‘some or all weeks’ she worked more than
                 ‘forty hours’ a week without being paid ‘1.5’ times her rate of
                 compensation,” and thus “no more than rephras[ed] the FLSA's
                 formulation specifically set forth in section 207(a)(1).” Id. (citation
                 omitted). The Second Circuit clarified: “Lundy’s requirement that
                 plaintiffs must allege overtime without compensation in a ‘given’
                 workweek, was not an invitation to provide an all-purpose pleading
                 template alleging overtime in ‘some or all workweeks.’ ” Id. at 90
                 (citation omitted). The pleading standard was instead “designed to
                 require plaintiffs to provide some factual context that will ‘nudge’
                 their claim ‘from conceivable to plausible.’ ” Id. (citing Twombly,
                 550 U.S. at 570). To satisfy this standard, plaintiffs are not required
                 to “keep careful records and plead their hours with mathematical
                 precision”; however, the standard requires that plaintiffs provide
                 “complaints with sufficiently developed factual allegations.” Id.
  See Tanski v. AvalonBay Communities, Inc., No. CV 15-6260, 2016 WL 8711203, at *7

  (E.D.N.Y. Sept. 30, 2016). “The most salient corollary from the Lundy–Nakahata–Dejesus

  triumvirate is that an FLSA plaintiff must provide a certain degree of specificity as to

  uncompensated hours worked during a particular week.” Id. at *8 (quoting Chime v. Peak Sec.

  Plus, Inc., 137 F. Supp. 3d 183, 196 (E.D.N.Y. 2015)).

         With these principles in mind, the Court now addresses the allegations which pertain to

  unpaid overtime compensation. As to the number of hours Plaintiff worked, the Complaint

  alleges the following:



                                                    30
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 31 of 34 PageID #: 188




                 136. From November 2017 to March 2018, Ms. Gomez regularly
                 worked over 40 hours each week.

                 137. From November 2017 to March 2018, Ms. Gomez typically
                 worked 60 hours a week.
  See Compl. ¶¶ 136-37. Plaintiff further asserts that she was not paid “premium overtime pay for

  all hours she worked over 40 per week.” Id. ¶ 143. These allegations are insufficient to state a

  plausible FLSA claim.

         “As courts in this Circuit have since observed, all that is required under Lundy and its

  progeny is ‘[a] blend [of] enough specific facts—the hours worked, the hours paid, the rate of

  pay, the employment practices at issue, and so forth—to make plausible the existence of at least

  one given work week of more than forty hours.’” See Tanski, 2016 WL 8711203, at *9 (quoting

  Anjum v. J.C. Penney Co., No. 13-CV-0460, 2014 WL 5090018, at *17 (E.D.N.Y. Oct. 9,

  2017)). Although Plaintiff has alleged that she “regularly worked” over 40 hours per week, there

  are no allegations stating what hours Plaintiff claims she was paid for or not paid for, the rate of

  pay she used to calculate that she was not paid overtime compensation, nor identifying one

  specific week that she worked in excess of 40 hours. Courts have upheld general allegations that

  a plaintiff regularly worked 40 hours per week where the plaintiff has provided paystubs for

  “example” weeks that the plaintiff was not paid overtime or worked in excess of 40 hours, or

  even provided allegations regarding a specific week that was worked in excess of 40 hours. See

  id. (finding overtime allegations specific enough where: “(1) Plaintiff's allegations that he

  regularly worked 40 hours per week and was not paid overtime compensation for any non-

  productive hours he worked beyond 40 hours, along with (2) the paystubs showing four

  ‘example’ weeks when Plaintiff was not paid overtime for the non-productive hours worked

  beyond 40 per week”); Chime, 137 F. Supp. 3d at 197 (denying motion to dismiss overtime

  claims where the complaint provided examples of weeks where the plaintiff worked six or more

                                                   31
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 32 of 34 PageID #: 189




  eight-hour shifts); Morales v. Rochdale Vill. Inc., No. 15-CV-502, 2015 WL 6442590, at *3

  (E.D.N.Y. Oct. 23, 2015) (holding that “plaintiff's specific examples from the week of January 6,

  2014, combined with her allegations regarding her regularly scheduled forty hour work week, are

  sufficient to ‘nudge’ plaintiff's overtime claim ‘from conceivable to plausible’ ”); Cowell v.

  Utopia Home Care, Inc., 144 F. Supp. 3d 398, 405 (E.D.N.Y. 2015) (finding Lundy standard

  satisfied where the complaint alleged that the plaintiff “regularly worked over fifty hours a

  week” and those allegations were “supported by the pay stubs attached to the complaint

  reflecting 56 hour work weeks”); see also Mendoza v. Little Luke, Inc. No. 14-CV-3416, 2015

  WL 998215, at *5 (E.D.N.Y. Mar. 6, 2015) (“[T]he Amended Complaint . . . approximates each

  Plaintiff’s weekly hours at various points of his employment along with specific start and end

  times for each day of work[,] [and] does much more than simply ‘track[ ] the statutory language

  of the FLSA, lifting its numbers and rehashing its formulation.’ DeJesus, 726 F.3d at 89.

  Furthermore, the Amended Complaint also provides additional factual context from which the

  Court may infer that Defendants failed to pay proper overtime, specifically: (1) that Reyes and

  Ortiz worked longer hours during Little Luke’s busy seasons; and (2) that Defendants did not

  pay Reyes at all for his last two workweeks, one of which he alleges he worked sixty hours.

  Thus, the Court finds that Plaintiffs have adequately pleaded unpaid overtime claims.”).

         For the foregoing reasons, the Court finds that the Plaintiff has not adequately alleged a

  claim for overtime compensation pursuant to the FLSA. Moreover, “[t]he relevant portions of

  New York Labor Law do not diverge from the requirements of the FLSA,’ and the pleading

  standards for FLSA overtime claims ‘apply equally to ... NYLL state law claims.’” See Tanski,

  2016 WL 8711203, at *7 (quoting Dejesus, 726 F.3d at 89 n.5). On that basis, the Court also

  finds that Plaintiff’s claim for overtime compensation pursuant to the NYLL fails. Accordingly,



                                                  32
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 33 of 34 PageID #: 190




  the Court respectfully recommends to Judge Brown that Defendant NFN’s motion to dismiss be

  granted with respect to Plaintiff’s FLSA claim for overtime compensation.

         B.      Failure to Provide Wage Statements

         Defendant has also moved to dismiss Plaintiff’s cause of action for failure to provide

  proper wage statements pursuant to NYLL § 195(3). Under NYLL 195(3), an employer must,

  with each payment of wages, provide an employee with a wage notice containing, inter alia, the

  rate of pay, gross wages, deductions, allowances claimed as part of the minimum wage, and net

  wages. Vazquez v. 142 Knickerbocker Enter., Corp., 409 F. Supp. 3d 81, 85 (E.D.N.Y. 2018).

  However, nowhere in Plaintiff’s opposition brief does she advance an argument to save this

  claim. Therefore, the Court deems Plaintiff’s claim for failure to provide wage statements

  abandoned and recommends that it be dismissed. See Peters v. City of New York, No. 14-CV-

  1361, 2015 WL 3971342, at *1 (E.D.N.Y. June 30, 2015) (“Plaintiffs do not oppose defendants'

  motion as to those claims, and those claims are dismissed as abandoned.” (citing Newton v. City

  of New York, 738 F.Supp.2d 397, 416 n. 130 (S.D.N.Y.2010))).

        C.       Leave to Amend

        In her opposition to the motion to dismiss, Plaintiff briefly requests leave to amend the

  Complaint because she has “additional documents and facts which can be plead to prove that

  Defendant NFN is her employer, such as the transition agreement[,] . . . that she is non-exempt

  from overtime[,] . . . [and] worked over 40 [hours] per workweek.” See Pl.’s Opp’n at 10.

  Plaintiff has not made a formal motion for leave to amend her complaint in her papers. See

  Kamanou v. Exec. Sec’y of Comm’n of Econ. Cmty. of W. African States, No. 10 Civ. 7286, 2012

  WL 868700, at *3 n.4 (S.D.N.Y. Mar. 14, 2012) (“[B]ecause plaintiff has not made any formal




                                                  33
Case 2:20-cv-01968-GRB-AKT Document 26 Filed 08/02/21 Page 34 of 34 PageID #: 191




  motion for leave to amend her complaint, the Court need not address the informal request made

  in her Memorandum in Opposition.”). The Court reserves this issue to Judge Brown.

  V.     CONCLUSION

        For the foregoing reasons, the Court respectfully recommends to Judge Brown that

  Defendant NFN’s motion dismiss be GRANTED.

  VI.    OBJECTIONS

         Pursuant to 28 U.S.C. § 636(b)(1)(c) and Rule 72 of the Federal Rules of Civil Procedure,

  the parties shall have fourteen (14) days from service of this Report and Recommendation to file

  written objections. See FED. R. CIV. P. 6(a), (e). Such objections by an attorney of record shall

  be filed with the Clerk of the Court via ECF. A courtesy copy of any objections filed is to be

  sent to the Chambers of the Honorable Gary R. Brown. Any requests for an extension of

  time for filing objections must be directed to Judge Brown prior to the expiration of the

  fourteen (14) day period for filing objections. Failure to file objections will result in a waiver

  of those objections for purposes of appeal. Thomas v. Arn, 474 U.S. 140, 155 (1985); Beverly v.

  Walker, 118 F.3d 900, 901 (2d Cir. 1997), cert. denied, 522 U.S. 883 (1997); Savoie v.

  Merchants Bank, 84 F.3d 52, 60 (2d Cir. 1996).

                                                               SO ORDERED.

  Dated: Central Islip, New York
         August 2, 2021
                                                               /s/ A. Kathleen Tomlinson
                                                               A. KATHLEEN TOMLINSON
                                                               U.S. Magistrate Judge




                                                  34
